Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 30-33 and 35-37 are objected to because of the following informalities:

3.	Claim 30, line 2 recites “on the third pixel region” which should be changed to along the lines of “adjacent the third pixel region”. See Applicant’s Fig. 3 or 11 the reset gate element “RG” is adjacent to the third pixel region element PX3. Appropriate correction is required.
	All claims depending on claim 30 incorporate the same issues.

4.	Claim 37, line 2 recites “on the second pixel region” which should be changed to along the lines of “adjacent the second pixel region” or “above the second pixel region in a plan view” . See Applicant’s Fig. 3 or 11 the selection gate element “SG” is adjacent to the second pixel region element PX1. Appropriate correction is required.

Allowable Subject Matter
5.	Claims 20-29, 34, and 38-40 are allowed.

6.	Claims 30-33 and 35-37 would be allowable if rewritten to address the objections. 





The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

7.	Claim 20, “a first separation zone in a substrate, the first separation zone being disposed between the first pixel group and the second pixel group; a second separation zone in the substrate, the second separation zone being disposed between the first photoelectric conversion device and the second photoelectric conversion devices; a third separation zone in the substrate, the third separation zone being disposed between the fifth photoelectric conversion device and the sixth photoelectric conversion device; a first microlens disposed on the first and second photoelectric conversion devices; a second microlens disposed on the third and fourth photoelectric conversion devices; a third microlens disposed on the fifth and sixth photoelectric conversion devices; a fourth microlens disposed on the seventh and eighth photoelectric conversion devices … a reset gate; a selection gate; and a source follower gate, wherein the first pixel group and the second pixel group are arranged in a first direction, wherein the reset gate, the selection gate, and the source follower gate are connected to the first to eighth photoelectric conversion devices, wherein the reset gate, the source follower gate, and the selection gate are aligned in the first direction” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 20 incorporate the same allowable subject matter.




Claim 29, “a first floating diffusion region disposed between the first pixel region and the second pixel region; a second floating diffusion region disposed between the third pixel region and the fourth pixel region; a plurality of first separation zones defining two photoelectric conversion devices in each of the first to fourth pixel regions and extending in a first direction; a second separation zone between the first and second pixel regions and extending in a second direction perpendicular to the first direction; a selection gate; a source follower gate; and a reset gate, wherein the reset gate, the selection gate, and the source follower gate are connected to the first to eighth photoelectric conversion devices, wherein the first to fourth pixel regions are arranged in a clockwise direction, wherein the first pixel region and the second pixel region are arranged in the first direction, and wherein the reset gate, the source follower gate, and the selection gate are aligned in the second direction” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 29 incorporate the same allowable subject matter.

9.	Claim 38, “a first microlens disposed on the first and second photoelectric conversion devices; a second microlens disposed on the third and fourth photoelectric conversion devices; a third microlens disposed on the fifth and sixth photoelectric conversion devices; a fourth microlens disposed on the seventh and eighth photoelectric conversion devices … a reset gate; a selection gate; a source follower gate; a first contact plug disposed to be directly adjacent to the reset gate; a first interlayer dielectric layer disposed on the substrate; and a first line disposed on the first interlayer dielectric layer, wherein the first pixel group and the second pixel group are arranged in a first direction, wherein the reset gate, the selection gate, and the source follower gate are connected to the first to eighth photoelectric conversion devices, wherein the selection gate, reset gate, and first contact plug are sequentially aligned in the first direction” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on claim 38 incorporate the same allowable subject matter.

	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
US 2009/0046189 A1 (Figs. 3A-B); US 2011/0180689 A1 (Figs. 1-4C); US 2016/0172412 A1 (Fig. 2); US 2018/0270438 A1 (Figs. 7, 11); US 2018/0033813 A1 (Figs. 1, 3); US 2018/0182794 A1 (Figs. 1A-B); US 2015/0002713 A1 (Figs. 4A_B); US 2017/0171470 A1 (Fig. 6); US 2017/0244915 A1 (Figs. 1, 3A); US 2017/0013211 A1 (Figs. 4-8); US 2014/0291793 A1 (Figs. 1-4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMUEL PARK/Examiner, Art Unit 2818